Order filed, May 23, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00272-CV
                                 ____________

                     BENJAMIN K. SANCHEZ, Appellant

                                         V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
CERTIFICATES, SERIES 2006-OPT4, HOMEWARD RESIDENTIAL, INC.
 F/K/A AMERICAN HOME MORTGAGE SERVICING, INC., AND REAL
              TIME RESOLUTIONS, INC., Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-06133


                                     ORDER

      The reporter’s record in this case was due May 08, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Cantrece Addison, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM